Citation Nr: 1606727	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-22 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


ISSUE

Entitlement to a waiver of recovery of an overpayment of VA education benefits in the amount of $1,720.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans Affairs.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from October 1982 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 determination of the Committee on Waivers and Compromises (Committee) in Buffalo, New York that denied the appellant's request for a waiver of overpayment of VA education benefits in the amount of $1,720.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in VBMS and Virtual VA to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  There was no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the debt.

2.  Although the Veteran was wholly at fault in the creation of the debt, and although there is not sufficient evidence to show whether the Veteran was unjustly enriched or whether he detrimentally relied on the benefit payments, repayment of the debt would cause an undue financial hardship and would defeat the purpose for which the benefit was intended; therefore, repayment of the $1,720 overpayment is shown to be against the principles of equity and good conscience.


CONCLUSION OF LAW

The criteria for entitlement to a waiver of recovery of overpayment of VA education benefits in the amount of $1,720 are met.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.962, 1.963, 1.965 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran requests a waiver of recovery of an overpayment of VA education benefits in the amount of $1,720.  By way of background, a February 2013 notice letter reflects the Veteran was awarded VA education benefits under the Veterans Retraining Assistance Program (VRAP) for the January 2013 to May 2013 semester in the amount of $1,564 per month.  The notice letter explained that "VRAP benefits can only be paid for fulltime enrollment."

A May 2013 Notice of Change in Student Status from Onodaga Community College reflects that on March 28, 2013, the Veteran was administratively withdrawn from a four-credit computer course with a grade of UF, and that his total credit hours for the semester were reduced to only eight credits.

A May 2013 VA letter notified the Veteran that his VRAP benefits were discontinued effective March 28, 2013, because he was no longer a fulltime student, and that an overpayment of $1,720 had been created for payments already made for the period from March 28, 2013 through April 2013.  The Board notes that the Veteran did not dispute the validity of the debt.

The provisions of 38 U.S.C.A. § 5302(c) prohibit the waiver of a debt where there exists in connection with the claim for such waiver an indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver.  Similarly, 38 C.F.R. § 1.965(b) precludes a waiver upon a finding of (1) fraud or misrepresentation of a material fact, or (2) bad faith.
If a debtor's conduct is deemed not to have constituted fraud, misrepresentation of a material fact, or bad faith, the request for waiver will be evaluated pursuant to the principles of "equity and good conscience."  38 U.S.C.A. § 5302(a) (West 2014).

"Bad faith" is defined by 38 C.F.R. § 1.965(b)(2) as generally describing "unfair or deceptive dealing by one who seeks to gain thereby at another's expense. . . undertaken with intent to seek an unfiar advantage, with knowledge of the likely consequences, and results in a loss to the government."

VA regulation 38 C.F.R. § 1.965(a) provides that "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side. The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: 

(1) Fault of debtor - where actions of the debtor contributed to creation of the debt; 
(2) Balancing of faults - weighing fault of the debtor against VA's fault; 
(3) Undue hardship - whether collection would deprive the debtor or family of basic necessities; 
(4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which the benefits were intended; 
(5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; and 
(6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  

38 C.F.R. § 1.965(a) (2015).

As an initial matter, the Board finds that there was no fraud, misrepresentation, or bad faith on the Veteran's part in the creation of the debt.  

In that regard, the Board acknowledges, and the Veteran does not dispute, that effective from March 28, 2013, he was no longer enrolled fulltime, because a four-credit computer course was dropped from his enrollment as of that date.

However, the day prior, on March 27, 2013, the Veteran's VA treatment records include a vocational rehabilitation office note that reflects the Veteran telephoned vocational rehabilitation because he wanted to discuss what was noted as "personal issues," presumably involving his training program (and his recently diagnosed epilepsy or seizures, which is discussed in greater detail below).  For reasons unknown due to the brevity of the note, the Veteran was just redirected to go the emergency department or to contact the nurse on duty.  Thus, it appears that prior to the reduction in the Veteran's enrollment, he did make a proactive attempt to contact VA to discuss the matter.

Furthermore, the Veteran has explained that the course was dropped due to poor attendance resulting from his medical issues relating to his recently diagnosed epilepsy or seizure disorder.  In that regard, an August 2012 VA neurology record reflects the Veteran was diagnosed with epilepsy after a July 2012 episode of losing consciousness and experiencing witnessed convulsions, and he was started on topiramate.  A July 2013 VA neurology record reflects the Veteran reported that since starting the topiramate, he was experiencing symptoms of general fatigue, nausea, worsened headaches, and dizziness, and that he generally did not feel well on the medication.  He was therefore ordered to taper off the topiramate and to start carbamazepine.  About a week later, July 2013 records reflect the Veteran was treated in the emergency department after an episode of losing consciousness and vomiting on the floor, albeit the emergency department records show it was thought to be heat-related syncope.  He presented again in July 2013 to the emergency department with complaints of chest pain, and it was noted that a brain MRI revealed, among other things, moderate to severe cerebral and mild cerebellar white matter disease.  The next day, a July 2013 VA neurology record reflects the Veteran reported experiencing two seizures since his last appointment (i.e., apparently that month).

Having taken into account the fact that the Veteran contacted the vocational rehabilitation office the day prior to the reduction of his enrollment to discuss issues presumably relating to his training (but unfortunately was just redirected, perhaps mistakenly, to the emergency room or a nurse on duty), coupled with the fact that he had been newly diagnosed with epilepsy and had reported significant side effects from his epilepsy medication as documented in the VA treatment records around that time, the Board finds these factors are significant enough so as to preclude a finding of fraud, misrepresentation, or bad faith on the Veteran's part.  These facts all taken together tend to weigh against finding, for example, that the Veteran's situation rose to a level of having intentionally engaged in "unfair or deceptive dealing" or having had an "intent to seek an unfiar advantage" that would result in a loss to the government.  The Board adds that the payments in issue creating the debt only span just beyond one month, such that no definite pattern of behavior is shown.  

Having found that a waiver of the overpayment is not precluded by fraud, misrepresentation, or bad faith, the Board will now weigh the elements of "equity and good conscience" provided in 38 C.F.R. § 1.965(a).

With regard to the element of fault, although the Board again acknowledges that the Veteran had newly diagnosed epilepsy and complications with his topiramate medication, regardless, the Board finds that the Veteran was wholly at fault in the creation of the debt because, he admits, the four-credit course was dropped from his courseload due to his poor attendance, thereby reducing his courseload to part-time such that he was no longer entitled to VRAP benefits.  It further appears that despite his telephone call the day prior to VA, VA was not effectively placed on notice at that time that he was reducing his enrollment the next day.

The Board notes that it is not entirely clear whether the receipt by the Veteran of the overpayment resulted in any unjust enrichment to him or whether he changed his position in reliance on the payments.  The records in evidence fail to show whether the Veteran had already used the $1,720 towards full payment for the entire college period or semester, and if so, whether the Veteran received any refund from the college for the dropped course.

The Veteran asserts that repayment would cause an undue financial hardship.  He submitted an August 2013 Financial Status Report that reflects that he had no employment since November 2010, and that his only monthly income was $213 per month in public assistance, later adjusted to $262 per month in October 2013 correspondence.  Clearly, therefore, the Board finds that repayment would cause an undue financial hardship.

Regarding whether repayment would serve to defeat the purpose for which the benefit was intended, the Board notes that a September 2012 VA HCHV progress note reflects the Veteran and his 10 year old son were sharing a room at the Veteran's father's house, that the Veteran's only income was $224 per month in public assistance plus $124 per month in food stamps, and that the Veteran was seeking housing assistance from VA.  A history of homelessness is also indicated.  This record also notes that the Veteran had begun his participation in the VRAP program the week prior, that he would soon be in receipt of a stipend relating to that training, and that he desired housing of his own so that he could focus on his schooling and parenting.  Against that background, the Board is cognizant that the purpose of the VRAP program was so that certain veterans could obtain employment and an "income that provides stability for them and their families" (as per the House Committee on Veterans Affairs website).  As noted above, the Veteran last reported in August 2013 that he remained unemployed, and earned only $348 per month, including his food stamps.  Therefore, the Board finds that to the extent that the purpose of the VRAP program was to provide economic stability for certain veterans and their families, repayment of the debt would serve to defeat the purpose for which the benefit was intended.

In light of the above, although the Veteran is shown to be at fault in the creation of the debt, and although whether there was unjust enrichment or detrimental reliance is not entirely clear, the Board ultimately finds that overall, in weighing the principles of equity and good conscience, the undue hardship in repayment of the debt, and the fact that repayment would serve to defeat the purpose for which the benefit was intended, outweigh the Veteran's fault in the creation of the debt.  The Board emphasizes again that in this particular case, the Veteran was clearly experiencing significant medical issues around the time the debt accrued.

Therefore, having found that the creation of the overpayment was not the result of fraud, misrepresentation, or bad faith by the Veteran, and that repayment of the debt would be against the principals of equity and good conscience, the Board concludes that a waiver of the overpayment of VA education benefits in the amount of $1,720 is warranted.

ORDER

Entitlement to a waiver of recovery of an overpayment of VA education benefits in the amount of $1,720 is granted.



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


